DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set containing amendments filed 10/16/2019. Claims 1-2 and 4-6 were amended; claim 7 was added. Claims 1- 7 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 5-6 are objected to because of the following informalities:  
Claims 1 and 5-6 recite “wherein the heatable coating is based on an acrylate basis” but should likely read “wherein the heatable coating is acrylic based 
Claims 4 and 7 recite the phrase “the thickness of the paint” but should likely read “a thickness of the paint”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/080177, herein referenced as Rens, in view of US 2009/0227162, herein referenced as Kruckenberg.
Regarding Claim 1, Rens recites a wind turbine rotor blade (100 fig. 1), comprising:
a rotor blade tip (102 fig. 1);
a rotor blade root (105 fig. 1); and
a lightning protection system (see title),
wherein the lightning protection system has a lightning protection conductor (down conducting means 103 fig. 2) and a heatable coating of paint (see further on a surface of the rotor blade (“layer 206 of an electrically conductive material coated onto the blade shell 104” page 11 lines 11-12; 106/206 is shown to be on the surface of the blade in fig. 2 and fig. 3), wherein the heatable coating (coating 206 fig. 2) is galvanically coupled (the coat 206 is electrically coupled to conductor 103, therefore making them galvanically coupled; “The electrical current received by one or both of the coated layers is then guided via the connectors 201 traversing the blade shell and into the down conducting means 103” page 11 lines 12-14) to the lightning protection conductor (103 fig. 2), and
However, Rens fails to anticipate wherein the heatable coating is based on an acrylate basis and includes carbon nanomaterials and graphite.
Rens and Kruckenberg are considered analogous art since they both relate to the field of endeavor of lightning protection.
Kruckenberg teaches of a heatable coating (the lightning protection material is produced by applying one or more of a primer, paint, film or adhesive layer to the exterior of an aircraft, [wherein] the primer, paint, film, or adhesive layer includes low density conductive nanoparticles in a polymer-containing carrier” para. 7) is based on an acrylate basis (‘the primers, paints and/or films described herein typically include thermoset polymers. Conventional thermoset resin system which can be used include, for example acrylics’ para. 122) and includes carbon nanomaterials and graphite (“the metal-coated microspheres and/or carbon nanotubes, and graphite nanoplatelets can . Kruckenberg teaches that their disclosure provides “lightning strike protection materials with a density lower than currently used lightning strike protection materials” in para. 5. This disclosure from Kruckenberg teaches that their conductive paint/coating was known in the art.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have substituted the conductive paint coating of Rens with the low-density conductive paint from Kruckenberg for the predictable result of a conductive paint/coating having a lower density as taught by Kruckenberg. See MPEP 2143 B. “Simple Substitution of One Known Element for Another To Obtain Predictable Results”.

Regarding Claim 2, the combination of Rens and Kruckenberg comprises the wind turbine rotor blade according to claim 1, further comprising:
at least one lightning receptor (see exposed part of connectors 201 by 106/206 in fig. 2 of Rens),
wherein the heatable coating (see coating 206 fig. 2 of Rens) in a region of the lightning receptor (201 fig. 3; the coating 206 is shown to be in a region of the connectors 201 in fig. 3), and wherein the heatable coating (coating 206 fig. 2 of Rens) is galvanically coupled (the coating 206 is shown to be electrically coupled to conductor 103 via the connectors 201 in fig. 2 of Rens) to the lightning protection conductor (103 fig. 2 of Rens) by the lightning receptor (201 fig. 2 of Rens).

Regarding Claim 4, the combination of Rens and Kruckenberg comprises the wind turbine rotor blade according to claim 1 wherein the thickness of the paint is between 30 μm and 2 mm (“thermal spraying may provide a coating of approximate thicknesses ranging from a few microns to several mm” page 5 lines 20-21 of Rens, since this range overlaps the claimed invention, this claim is obvious over the combination of Rens in view of Kruckenberg).

Regarding Claim 7, the combination of Rens and Kruckenberg comprises the wind turbine rotor blade according to claim 1 wherein the thickness of the paint is between 40 μm and 1 mm (“thermal spraying may provide a coating of approximate thicknesses ranging from a few microns to several mm” page 5 lines 20-21 of Rens, since this range overlaps the claimed invention, this claim is obvious over the combination of Rens in view of Kruckenberg).

Regarding Claim 5, Rens recites a method of producing a wind turbine rotor blade (100 fig. 1), the method comprising:
producing a shell (see blade shell 104 in fig. 1) of the wind turbine rotor blade (100 fig. 1) from a fiber composite material (“blade shell which for instance may comprise a laminate of fiber-reinforced composite materials” page 11 lines 29-30);
providing at least one lightning protection conductor (down conducting means 103 fig. 2) on a surface of the shell of the wind turbine rotor blade (“down conducting means may be attached to an inner surface of a blade shell” page 12 lines 33-34);
applying a heatable coating of paint (see further reception area 106 formed by coating layer 206 fig. 2; the layer 206 is “an electrically conductive material” page 11 lines10-12; and the coating 206 “may be achieved by painting or by thermal spraying of the material” page 13 lines 2-3; the conductive coating 206 is capable of being heated to a given degree) on the surface of the shell of the wind turbine rotor blade (“layer 206 of an electrically conductive material coated onto the blade shell 104” page 11 lines 11-12; 106/206 is shown to be on the surface of the shell 104 of the blade in fig. 2 and fig. 3); and
galvanically coupling (the coat 206 is electrically coupled to conductor 103, therefore making them galvanically coupled; “The electrical current received by one or both of the coated layers is then guided via the connectors 201 traversing the blade shell and into the down conducting means 103” page 11 lines 12-14) the heatable coating (coating 206 fig. 2) to the at least one lightning protection conductor (103 fig. 2),
However, Rens fails to anticipate wherein the heatable coating is based on an acrylate basis and includes carbon nanomaterials and graphite.
Rens and Kruckenberg are considered analogous art since they both relate to the field of endeavor of lightning protection.
Kruckenberg teaches of a heatable coating (the lightning protection material is produced by applying one or more of a primer, paint, film or adhesive layer to the exterior of an aircraft, [wherein] the primer, paint, film, or adhesive layer includes low density conductive nanoparticles in a polymer-containing carrier” para. 7) [that] is based on an acrylate basis (‘the primers, paints and/or films described herein typically include thermoset polymers. Conventional thermoset resin system which can be used include,  and includes carbon nanomaterials and graphite (“the metal-coated microspheres and/or carbon nanotubes, and graphite nanoplatelets can also be dispersed on or within a surface film, primer or paint to form a lightning strike protection material” para. 120; the “carbon nanotubes” being a carbon nanomaterial and the “graphite nanoplatelets” being graphite). Kruckenberg teaches that their disclosure provides “lightning strike protection materials with a density lower than currently used lightning strike protection materials” in para. 5. This disclosure from Kruckenberg teaches that their conductive paint/coating was known in the art.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have substituted the conductive paint coating of Rens with the low-density conductive paint from Kruckenberg for the predictable result of a conductive paint/coating having a lower density as taught by Kruckenberg. See MPEP 2143 B. “Simple Substitution of One Known Element for Another To Obtain Predictable Results”.

Regarding Claim 6, Rens recites a method comprising:
using a heatable coating (see further reception area 106 formed by coating layer 206 fig. 2; the layer 206 is “an electrically conductive material” page 11 lines10-12; and the coating 206 “may be achieved by painting or by thermal spraying of the material” page 13 lines 2-3; the conductive coating 206 is capable of being heated to a given degree)  as part of a lightning protection system (see title) of a wind turbine rotor blade (100 fig. 1), wherein the heatable coating (206 fig. 2) is applied as a paint (“the coating may be achieved by painting or by thermal spraying of the material” page 13 lines 2-3) to a surface of the wind turbine rotor blade (coating 206 is shown to be on a surface of the rotor blade 100 in fig. 2 and fig. 3) and is galvanically coupled to a lightning protection conductor (the coat 206 is electrically coupled to conductor 103, therefore making them galvanically coupled; “The electrical current received by one or both of the coated layers is then guided via the connectors 201 traversing the blade shell and into the down conducting means 103” page 11 lines 12-14).
However, Rens fails to anticipate wherein the heatable coating is based on an acrylate basis and includes carbon nanomaterials and graphite.
Rens and Kruckenberg are considered analogous art since they both relate to the field of endeavor of lightning protection.
Kruckenberg teaches of a heatable coating (the lightning protection material is produced by applying one or more of a primer, paint, film or adhesive layer to the exterior of an aircraft, [wherein] the primer, paint, film, or adhesive layer includes low density conductive nanoparticles in a polymer-containing carrier” para. 7) [that] is based on an acrylate basis (‘the primers, paints and/or films described herein typically include thermoset polymers. Conventional thermoset resin system which can be used include, for example acrylics’ para. 122) and includes carbon nanomaterials and graphite (“the metal-coated microspheres and/or carbon nanotubes, and graphite nanoplatelets can also be dispersed on or within a surface film, primer or paint to form a lightning strike protection material” para. 120; the “carbon nanotubes” being a carbon nanomaterial and the “graphite nanoplatelets” being graphite). Kruckenberg teaches that their disclosure provides “lightning strike protection materials with a density lower than currently used 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have substituted the conductive paint coating of Rens with the low-density conductive paint from Kruckenberg for the predictable result of a conductive paint/coating having a lower density as taught by Kruckenberg. See MPEP 2143 B. “Simple Substitution of One Known Element for Another To Obtain Predictable Results”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8962130 – the grant publication of prior art Kruckenberg used above.
US 2011/0142671 – discloses a wind turbine blade having a lightning protection arrangement, the lightning protection arrangement showing a conductor which contacts the surface of the wind turbine blade shell in fig. 5.
JP5246506B2 – discloses a lightning protection arrangement for a wind turbine blade, the arrangement presenting a down conductor that is disposed on the leading edge of the blade. 
US 8741080 – discloses the use of Carbo eTherm made by Future Carbon GmbH.
US 2020/0023974 – discloses Carbo e-Therm produced by FutureCarbon GmbH and contemplates its use as a heater for rotor blades of wind power stations. 

US 2020/0271104 – discloses a lightning protection arrangement for a wind turbine blade, wherein the arrangement includes a down conductor which is located on the inner surface of the blade shell.
US 9181927 – discloses that it is known to have lightning down conducting means to be either on the inside, or the outside of the blade. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745